Case 4:19-cv-00730-ALM Document 1-3 Filed 10/07/19 Page 1 of 10 PageID #: 12




                  EXHIBIT 2




                                                           Exhibit 2
          Case 4:19-cv-00730-ALM Document 1-3 Filed 10/07/19 Page 2 of 10 PageID #: 13




                                                                                                                        LDD / ALL
                                                                                                     Transmittal Number: 20351474
Notice of Service of Process                                                                            Date Processed: 09/06/2019

Primary Contact:           Venessa C. Wickline Gribble
                           The Kroger Co.
                           1014 Vine Street
                           Cincinnati, OH 45202-1100

Entity:                                       Kroger Texas L.P.
                                              Entity ID Number 2172000
Entity Served:                                Kroger Texas L.P., d/b/a Kroger
Title of Action:                              Creola Cotton vs. Kroger Texas L.P., d/b/a Kroger
Document(s) Type:                             Citation/Petition
Nature of Action:                             Personal Injury
Court/Agency:                                 Lamar County District Court, TX
Case/Reference No:                            88794
Jurisdiction Served:                          Texas
Date Served on CSC:                           09/05/2019
Answer or Appearance Due:                     by 10:00 a.m. on the Monday next following the expiration date of twenty days
                                              after you were served
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Allison J. Capaul
                                              214-666-8625

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
           Case 4:19-cv-00730-ALM Document 1-3 Filed 10/07/19 Page 3 of 10 PageID #: 14




                                            CITATION - PERSONAL

  CLERK OF THE COURT                                              ATTORNEY FOR PLAINTIFF
  SHAWNTEL GOLDEN                                                 HONORABLE Allison Capaul
  119N. MAIN ST.                                                  18601 Lyndon B. Johnson Freeway
, ROOM405                                                         Town East Tower, Suite 315
  PARIS, TX 75460                                                 Mesquite, TX 751°50

    THE STATE OF TEXAS
    NOTICE TO l)EFENDANT:
           "YOU HAVE BEEN SUED. YOU MAY EMPLOY AN ATTORNEY. IF YOU OR YOUR ATTORNEY DO NOT
    FILE A WRITTEN ANSWER WITH THE CLERK WHO lSSUED THIS CITATION BY 10:00 A.M. ON Tl:IE MONDAY
    NEXT FOLLOWING THE EXPIRATION OF TWENTY DAYS AFTER YOU WERE SERVED THIS CITATION AND
    PETITION, A DEFAULT JUDGMENT MAY BE TAKEN AGAINST YOU."

    TO:
    KROGER TEXAS L.P., D/B/A KROGER
    Through Registered Agent, Corporation Service Company
    d/b/a CSC - Lawyers lnco.
    211 E. 7th Street, Suite 620
    Austin, TX 78701

    GREETINGS:
            You are commanded to appear by filing a written answer to the Plaintiffs Original Petition at or before
    I 0:00 o'clock a.m. of the Monday next after the expiration of 20 days after the date of service hereof, before the
    62nd District Court of Lamar County at the Courthouse in Paris, Texas.

    Said petition/pleading was filed on August 06, 2019.

    The file number of said suit is Cause No. 88794.

    The style of the case is:

    CREOLA COTTON
    vs.
    KROGER TEXAS L.P., D/B/A KROGER

!   A copy of the petition/pleading accompanies this citation.

    ISSUED AND GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at office in Paris, Texas on this
    the 6th day of August, 2019.                                              ~icrc:~,.                          0
                                                                                                    lo~~*~····-·---.~i\
                                                                                                    J   I                            ', \
                                                                                                                                     J,,,}
                                                                                                    ~..,cour1•·Y'·
                                                                                                        .
                                                          SHAWNTEL GOLDEN                                \                       /~
                                                                                                                                ,.
                                                                                                     '!'~"-·-~~·~;
                                                                                                        ~~-


                                                          District Clerk, Lamar County, Texas               .....................

                                                          By:C(f~$ 2fiet~                                   , Deputy

                                                                                                                                             -~
         Case 4:19-cv-00730-ALM Document 1-3 Filed 10/07/19 Page 4 of 10 PageID #: 15



                                                              OFFICER'S RETURN
CAUSE NO. 88794                62nd District Court
CREOLA COTTON
vs.
KROGER TEXAS L.P., D/B/A KROGER

ADDRESS FOR SERVICE:
KROGER TEXAS L.P., D/B/A KROGER
Through Registered Agent, Corporation Service Company
d/b/a CSC - Lawyers lnco.
211 E. 7th Street, Suite 620
Austin, TX 78701


Came to hand on the _ _ day of                                 20__J at                    , o'clock __ .m., and executed in
- - - - - - - - - C o u n t y , Texas by delivering to each of the within named defendants in person, a true copy of this Citation with the date
ol' delivery endorsed thereon, together with the accompanying copy of the Plaintiff's Original Petition at the following times and places, to-wit:
Name                                     Date/Time                   Place, Course and Distance from Courthouse




And not executed as to the defendant(s), _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

The diligence used in finding said dcfcndant(s) being:

and the cause or failure to execute this process is:

and the lnfonnation received as to the whereabouts of said defendant(s) being:

FEES:
Serving Petition and Copy      $_ __

Total                          $ _ __                                            _ _ _ _ _ _ _ _ _ _ _ _ ___.Officer

                                                                                 -----------~·County, Texas

                                                                                 By:------------~ Deputy


                                                                                                  Affiant

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF. CONSTABLE. OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
return must either be verified or be signed under penalty of perjury. A return signed under penalty of perjury must contain the
statement below In substantially the following form:

"My name is _ _ _ _ _ _ _ _ _ _ __, my date of birth is _ _ _ _ _ _ ___, and my address Is
               (First, Middle, Last)


(Street, City, Zip)
I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in --------'County, State of _ _ _ _ ___, on the ______.day of _ _ __




                                                                                        Declarant/Authorized Process Server


                                                                                        (Id # & expiration of certification)
Case 4:19-cv-00730-ALM Document 1-3 Filed 10/07/19 Page 5 of 10 PageID #: 16
                                                 88794                                       Filed 8/6/2019 3:16 PM
                                                                                                    Shawntel Golden
                                    Lamar County - 62nd District Court                                  District Clerk
                                                                                               Lamar County, Texas

                                                                                                 Jennifer Frazier
                           CAUSE NO. _ _ _ _ _ _ _ __

  CREOLA COTTON                                         §                 IN THE DISTRICT COURT
      Plaintiff,                                        §
                                                        §
  v.                                                    §                _ __,,JUDICIAL DISTRICT
                                                        §
  KROGER TEXAS L.P., D/B/A                              §
  KROGER                                                §
      Defendant.                                        §                 LAMAR COUNTY, TEXAS

                                 PLAINTIFF'S ORIGINAL PETITION



        TO THE HONORABLE JUDGE OF SAID COURT:
        COMES NOW, CREOLA COTTON, Plaintiff, and files this, her Original Petition
 complaining of Defendant KROGER TEXAS L.P., D /B /A KROGER and respectfully shows the
 Court the following:
                                                   I.
                                   DISCOVERY CONTROL PLAN

        Plaintiff seeks monetary relief over $75,000.00, including damages of any kind,
 penalties, costs, expenses, pre-judgment interest, and attorney fees. Plaintiff intends to
 conduct Discovery in this case under Level 2 of Texas Rules of Civil Procedure 190.3.
                                                  II.
                                    JURISDICTION & VENUE

        This Court maintains jurisdiction over Defendant because the torts at issue were
 committed in Texas. Pursuant to TEX. CIV. PRAC. & REM. CODE § 15.002(a)(l), venue
 is proper in LAMAR COUNTY, TEXAS because all or a substantial part of the events giving
 rise to Plaintiff's claim occurred in LAMAR COUNTY, TEXAS.

                                                  III.
                                              PARTIES

        CREOLA COTTON is a resident of Lamar County, Texas .
       . Defendant, KROGER TEXAS L.P.,        D/B/ A KROGER, is a Corporation who may be
 served through its' registered agent, Corporation Service Company d/b/ a CSC-Lawyers

 PLAINTIFF'S ORIGINAL PETITION                                                            PG.1
Case 4:19-cv-00730-ALM Document 1-3 Filed 10/07/19 Page 6 of 10 PageID #: 17




 Inco., located at 211 E. 7th Street, Suite 620, Austin, Texas 78701. Issuance of Citation is
 requested at this time.
                                             IV.
                                    BACKGROUND FACTS

        On or about January 1, 2019, in Paris, Lamar County, Texas. Plaintiff, CREOLA
 COTTON would respectfully show the court that she was at a store owned/ operated by
 the Defendant KROGER TEXAS L.P., D/B/ A KROGER located at 1310 Clarksville St., Paris,
 Texas 75460. While on the premises of the Defendant, Plaintiff slipped and fell on a white.
·powdery substance, causing her severe and incapacitating injury. At the time of the
 injury, the premises were being used as a grocery store by Defendant KROGER TEXAS L.P.,
 D/B/ A KROGER.
        Defendant was in control of the premises on which Plaintiff's injuries occurred. At
 the time the injuries occurred, Defendant was the owner of the premises or leasing the
 premises and had the exclusive right to control the property on which Plaintiff was
 injured.
        At the time the injury occurred, Plaintiff was an invitee. Plaintiff entered on
 Defendant's premises for the mutual benefit of herself and Defendant and at the implied
 invitation of Defendant. Defendant extended an open invitation to the public to enter the
 premises.
        Defendant failed to maintain and properly inspect the premises. Plaintiff alleges
 further that Defendant failed to warn the Plaintiff of the dangerous condition on the
 premises. Defendant had actual and/ or constructive notice of the dangerous condition
        As a result of the Defendant's negligent conduct, Plaintiff suffered personal injury.
       It was the Defendant's, KROGER TEXAS L.P.,         D/B/ A KROGER, negligence and
 negligence per se, which was the proximate cause of Plaintiff's personal injuries and
 damages.




 PLAINTIFF'S ORIGINAL PETmON                                                         PG.2
Case 4:19-cv-00730-ALM Document 1-3 Filed 10/07/19 Page 7 of 10 PageID #: 18
                                                                                                 I




                                                 v.
                NEGLIGENCE OF DEFENDANT KROGER TEXAS           L.P., D/B/A KROGER
          The conduct of Defendant, KROGER TEXAS L.P., D/B/ A KROGER, was the proximate
 causes of Plaintiff's personal injuries in that Defendant KROGER TEXAS L.P., D/B/ A
 KROGER' s acts or omissions, constituted negligence in following acts of negligence, to wit:

          a.     failing to inspect the premises on a regular basis;
          b.     failing to keep the premises safe;
          c.     failing to instruct or train its agents, servants, and employees to maintain a
                 hazard free environment;
          d.     failing to warn the Plaintiff that a dangerous condition existed on the
                 premises;
          e.     failing to adequately repair the dangerous condition that existed on the
                 premises; and
          f.     failing to inspect the premises prior to allowing customers and invitees on
                 the premises.
          Each of the above acts and omissions, singularly or in combination with each other,
 was the proximate cause of Plaintiff sustaining injuries and damages that are described
 below.
                                                VI.
                                          JURY DEMAND

          Plaintiff requests a jury trial of these matters. Plaintiff tendered the proper jury fee
 with the filing of Plaintiff's Original Petition.
                                                VII.
                                             DAMAGES
                                         Actual damages
          Plaintiff incorporates the previous paragraphs by reference as though fully set
 forth in their entirety. Plaintiff incurred the following actual damages for which they seek
 recovery:
          a.     Medical Expenses: Plaintiff incurred bodily injuries which were caused by
                 the Collision. Plaintiff incurred medical expenses in the past and will incur
                 medical expenses in the future.
 PLAINTIFF'S ORIGINAL PETmON                                                              PG.3
Case 4:19-cv-00730-ALM Document 1-3 Filed 10/07/19 Page 8 of 10 PageID #: 19




        b.      Physical Pain: Plaintiff endured severe and constant physical pain in the
                past and will endure pain in the future.
        c.      Physical Impairment: Plaintiff endured physical impairment iri. the past and
                will continue to suffer the effects in the future.
                                                VIII.
                                   REQUESTS FOR DISCLOSURE

        Under Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant
 disclose, within 50 days of the service of this request, the information or material
 described in Rule 194.2.
                                                 IX.
                            REQUEST FOR ADMISSIONS TO DEFENDANT

        Pursuant to Rule 198 of the Texas Rules of Civil Procedure, Defendant KROGER
 TEXAS L.P., D/B/ A KROGER shall answer the following Requests for Admissions within
 fifty (50) days of service of this Petition:
        a.      Admit that on January 1, 2019, Ms. COTTON was an invitee of the KROGER
                TEXAS L.P., D/B/ A KROGER at 1310 Clarksville St., Paris, Texas 75460.
        b.      Admit that while shopping at KROGER TEXAS L.P.,          D/B/ A KROGER, Ms.
                COTTON slipped and fell on a substance.
        c.      Admit that KROGER TEXAS L.P.,           D/B/ A KROGER was made aware of the
                incident.
        d.      Admit that Defendant is not claiming any negligence or responsibility on the
                part of Plaintiff with regards to the slip and fall.
                                                 x.
                                   REQUEST FOR PRODUCTION


 PRODUCTION REQUEST NO. 1: Produce a copy of any and all videotapes and/or
 photographs taken on January 1, 2019 and/ or depicting the condition of the store within
 24 hours of the alleged incident related to this lawsuit. This request includes any
 surveillance films and/ or videos taken on January 1, 2019.



 PLAINTIFF'S ORIGINAL PETrTION                                                       PG.4
Case 4:19-cv-00730-ALM Document 1-3 Filed 10/07/19 Page 9 of 10 PageID #: 20




                                                XI.
                                        REQUEST FOR RELIEF

            Pursuant to Texas Rules of Civil Procedure 193.7, notice is hereby given of the
 intention to use during the trial of this case any of the documents exchanged in this case.
            Plaintiff requests that Defendants be cited to appear that upon final trial, and
 recover from Defendants judgment for:
       i.         Actual damages within the jurisdictional limits of the Court;
      ii.         Exemplary or punitive damages, from Defendants, in an amount deemed
                  just and fair by the jury;
     iii.         Pre-judgment interest at the maximum rate allowed by law;
     iv.          Post-judgment interest at the maximum rate allowed by law;
      v.          Costs of Court; and
     vi.          Such other and further relief to which Plaintiff may be entitled at law or
                  equity.


                                               Respectfully submitted,

                                               FIELDING LAW, PLLC



                                               /s/ Allison T. Capaul
                                               MICHAELS. FIELDING
                                               State Bar No. 24065226
                                               ALLISON J. CAPAUL
                                               State Bar No. 24100072
                                               18601 Lyndon B. Johnson Freeway
                                               Town East Tower, Suite 315
                                               Mesquite, Texas 75150
                                               Telephone: 214.666.8625
                                               Fax: 214.279.6439
                                               eservice@Fieldinglaw.com
                                               ATTORNEYS FOR PLAINTIFF




 PLAINTIFF'S ORIGINAL PETITION                                                       PG.5
                                                Case 4:19-cv-00730-ALM Document 1-3 Filed 10/07/19 Page 10 of 10 PageID #: 21

        LEGAL DOCUMENT MANAGEMENT
         5930 LBJ FREEWAY SUITE #307




                                                                                         421_,~
             DALLAS, TEXAS 75240



                                                                       7019 0140 DODO
                                                                  '------~.-~----~--      - -                                   Mailed From 75?LlQ



                                                                                                ~
                                                                                                                                Qfil30/20i9
                                                                                                                                D32A oos·1sssrno


                                                                                                      °'(~




                                                                       CORPORATION SERVICE COMPANY
                                                                           211 E. 7th STREET., #620
                                                                            AUSTIN, TEXAS 78701




                 ~-·~~~l

rL...______
                               ----------   ---·--
